         Case 3:18-cv-00437-HZ        Document 200   Filed 08/04/21   Page 1 of 6




Lauren M. Rule (OSB #015174)
Elizabeth H. Potter (OSB #105482)
ADVOCATES FOR THE WEST
3701 SE Milwaukie Ave. Ste. B
Portland, OR 97202
(503) 914-6388
lrule@advocateswest.org
epotter@advocateswest.org

Attorneys for Plaintiffs




                       IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON
                                     PORTLAND DIVISION




NORTHWEST ENVIRONMENTAL
DEFENSE CENTER, WILDEARTH                              Case No. 3:18-cv-00437-HZ
GUARDIANS, and NATIVE FISH
SOCIETY,                                               PLAINTIFFS’ RESPONSE TO
                                                       FEDERAL DEFENDANTS’ MOTION
                       Plaintiffs,                     FOR CLARIFICATION AND
                                                       RECONSIDERATION (ECF No. 197)
       v.

U.S. ARMY CORPS OF ENGINEERS
and NATIONAL MARINE
FISHERIES SERVICE,

                       Defendants,

       and

CITY OF SALEM and MARION COUNTY,

                       Defendant-Intervenors,
         Case 3:18-cv-00437-HZ          Document 200        Filed 08/04/21      Page 2 of 6




       Plaintiffs submit this response to Federal Defendants’ Motion For Clarification and

Reconsideration, filed on August 3, 2021 (ECF No. 197). First, Federal Defendants are asking

the Court to reconsider its ruling from just last week that denied their request for attorneys and a

court reporter to attend all meetings of the expert panel this Court established under its draft

injunction order (ECF Nos. 194, 196). As noted in Federal Defendants’ motion, Plaintiffs are

not formally opposing the motion for reconsideration, but do not believe attorneys and a court

reporter must attend the expert panel meetings for the reasons explained by the Court in its July

27, 2021 Order (ECF No. 196).1 Such a requirement will only make the meetings more difficult

to schedule and less efficient, and could stifle frank discussion between the experts.

       As Plaintiffs have noted on several occasions, their ultimate concern is that NMFS

biologists be able to express their opinions freely and independently. Federal Defendants’

proposed path for the expert panel process, which this Court rejected, shows their continued

intent to keep the NMFS biologists under wraps. See ECF No. 194 at 10 (noting in draft

injunction order that not a single declaration from a NMFS fish biologist was submitted in the

case); ECF No. 196 (Order rejecting Federal Defendants’ proposed expert panel process).

Having their attorneys at the expert meetings could influence the free expression of those

biologists. But Plaintiffs leave to the Court’s discretion whether Federal Defendants have

provided sufficient legal reasons for the Court to reconsider and overturn its ruling from last




1
  Plaintiffs requested that Federal Defendants state in their motion that Plaintiffs’ position is the
following: “Plaintiffs do not believe counsel or a court reporter are necessary at the expert
meetings and will only make those meetings more inefficient and difficult to schedule, but
Plaintiffs do not intend to file an opposition to the motion for reconsideration.” Federal
Defendants inaccurately stated Plaintiffs’ position in their motion multiple times. When they
gave their position, Plaintiffs also were not aware of Federal Defendants’ clarification points
included in their motion.
PLAINTIFFS’ RESPONSE TO FEDERAL DEFENDANTS’ MOTION FOR                                                  1
CLARIFICATION AND RECONSIDERATION
         Case 3:18-cv-00437-HZ         Document 200        Filed 08/04/21     Page 3 of 6




week on this issue.2

       If the Court grants Federal Defendants’ motion for reconsideration, Plaintiffs request the

Court include two key conditions in its ruling. First, the expert panelists alone may determine

the date and time for any meetings. If the parties want attorneys or a court reporter to attend,

they must make those individuals available at whatever date and time the panel decided upon.

Such direction would prevent delays in the expert panel’s actions due to scheduling conflicts

with non-panelists. Second, Plaintiffs request parameters to minimize participation of attorneys

at the meetings to avoid their influence over discussions as much as possible. For instance,

attorneys are not to lead the meetings or propose agenda items, and may interject only if they

believe one of the panel members is revealing attorney-client privileged or confidential

information. The attorneys may not offer any comments on the substance of the implementation

plans at the meetings. Such comments may be provided only during the parties’ subsequent

review of the expert panel’s plans.

       With regard to Federal Defendants’ request for clarification, Plaintiffs partially oppose

that request. Federal Defendants’ actions to this point concerning the expert panel call into

question their willingness to fully comply with the Court’s Orders. Despite clear direction in the

Court’s July 14 Order that an expert panel would develop implementation plans for many of the

injunction actions, Federal Defendants proposed a process that would largely bypass the expert

panel to develop those plans. The Court clearly rejected that approach in its July 27 Order, and

specifically identified the make-up of the expert panel. Since that Order, Plaintiffs have reached

out to Federal Defendants several times to again ask for the names of their proposed expert


2
 Plaintiffs note that Federal Defendants’ suggestion that Barry Thom could be one of the NMFS
experts on the panel would directly violate the Court’s Order as he is not sufficiently familiar
with the operations of the Willamette Valley Project. Plaintiffs will object to Mr. Thom as one
of the NMFS experts on the expert panel.
PLAINTIFFS’ RESPONSE TO FEDERAL DEFENDANTS’ MOTION FOR                                              2
CLARIFICATION AND RECONSIDERATION
         Case 3:18-cv-00437-HZ         Document 200        Filed 08/04/21     Page 4 of 6




panelists. Federal Defendants continue to refuse to provide that information, claiming they were

prioritizing their motion for reconsideration. They still have not revealed who from NMFS, the

Corps, and other federal agencies they propose to be on the expert panel when they have had

three weeks to contemplate that decision.3

       Plaintiffs are concerned about this lack of disclosure for two reasons. First, Federal

Defendants have taken the position that the expert panel does not need to confer and weigh in on

the deadlines for the expert tasks and therefore they do not need to identify their experts yet.

While it is true that the Court’s Order requires the “parties” to submit the proposed deadlines to

the Court by August 10, it makes no sense to decide on those deadlines without conferring with

the expert panel. It is the expert panel that will be developing the implementation plans,

including adaptive management and research, monitoring, and evaluation components of the

plans. Those experts will have the best idea of the length of time needed to complete their tasks.

The Corps’ estimated timeline for when the plans must be in place to conduct the operations is

certainly an important factor, but the expert panel’s input on how long it needs to produce the

various plans is equally important.

       Yet Federal Defendants’ approach does not allow for the expert panelists to confer with

each other and offer their input on the deadlines because Federal Defendants will not even

identify the panelists from NMFS or the Corps. Conferring generally with unnamed experts “as

needed” does not ensure the panel itself has a say. Def. Motion for Recon. at 3. Instead, Federal

Defendants’ approach continues to keep the Corps in control by internally determining proposed

deadlines that are due to the Court in less than a week without yet involving Plaintiffs and



3
 Plaintiffs would object to Federal Defendant’s proposed expert panelists only if they believe the
panelists do not have sufficient experience and knowledge about Willamette Valley Project
operations and their impacts on fish.
PLAINTIFFS’ RESPONSE TO FEDERAL DEFENDANTS’ MOTION FOR                                               3
CLARIFICATION AND RECONSIDERATION
         Case 3:18-cv-00437-HZ           Document 200         Filed 08/04/21      Page 5 of 6




without ever involving the expert panel. Perhaps the Corps is making best efforts to comply with

the Court’s Orders, but based on the agency’s behavior over the past twelve years, including

during this litigation, Plaintiffs have little faith the Corps has the best interest of the fish in mind.

Plaintiffs request that the Court reject Federal Defendants’ approach and instead clarify that

Federal Defendants must immediately identify the federal members of the expert panel, the panel

must immediately begin communicating with each other, via phone, email, video, or in person, to

confer about deadlines for their tasks, and the parties must consider input from the panel when

deciding upon those deadlines.

        Second, the expert panel could, and should, already be taking initial steps for the expert

panel process given the Court’s deadlines for implementing some of the injunction actions. The

Cougar deep drawdown this fall requires an implementation plan be in place by September 1,

which must be submitted to the Court for approval in advance. Therefore, the expert panel will

need to complete that particular implementation plan in the next couple weeks. Several other

injunction actions will require plans in the near future in order to comply with the Court’s

deadlines for those actions. By failing to identify their proposed members of the expert panel,

Federal Defendants are deliberately preventing the expert panel from even initiating discussions

or setting meeting dates, which could prevent timely completion of a plan for the Cougar deep

drawdown or other actions the Court ordered for this fall. Even if the expert panel does not

begin actually developing other implementation plans beyond the Cougar drawdown until after

the August 17 status conference with the Court, it could expedite that process for other imminent

actions by taking early steps such as discussing key documents to review or information to

gather to help prepare them for developing the plans.

        By refusing to disclose the proposed federal members of the expert panel, Federal



PLAINTIFFS’ RESPONSE TO FEDERAL DEFENDANTS’ MOTION FOR                                                  4
CLARIFICATION AND RECONSIDERATION
         Case 3:18-cv-00437-HZ         Document 200        Filed 08/04/21     Page 6 of 6




Defendants are impeding implementation of the Court’s draft injunction order. Federal

Defendants’ response to the Court’s Orders to this point certainly does not comport with the

Court’s statement that it “has no patience for further delay or obfuscation in this matter and

expects nothing short of timely implementation of the injunctive measures and the experts’

proposal outlining the parameters for those measures.” July 14 Order at 12.4

       Accordingly, when ruling on Federal Defendants’ motion, the Court should clarify its

July 27 Order by: (1) instructing Federal Defendants to immediately (within 24 hours) provide

the names and contact information for the proposed federal members of the expert panel; (2)

instructing the expert panelists to confer with each other as soon as possible and provide input to

the parties about the deadlines for the expert tasks set forth in the Court’s July 14 Order; and (3)

declaring that the expert panel may meet through email, phone, video, and/or in person

communications to decide upon the Cougar deep drawdown implementation plan and begin

discussions for implementation plans on other imminent actions before the August 17 status

conference.

       Dated: August 4, 2021                  Respectfully submitted,


                                               /s/Lauren M. Rule
                                              Lauren M. Rule (OSB #015174)
                                              Elizabeth H. Potter (OSB #105482)
                                              ADVOCATES FOR THE WEST
                                              3701 SE Milwaukie Ave, Suite B
                                              Portland, OR 97202
                                              lrule@advocateswest.org
                                              epotter@advocateswest.org

                                              Attorneys for Plaintiffs


4
  Plaintiffs do not necessarily object to Federal Defendants’ second and third points for
clarification but were under the assumption specific details such as this would be resolved at the
August 17 status conference where the parties and experts would all be present to provide input
and get clarification.
PLAINTIFFS’ RESPONSE TO FEDERAL DEFENDANTS’ MOTION FOR                                                 5
CLARIFICATION AND RECONSIDERATION
